Title: Opinion on Compensation for Captured Vessels, [22 June 1794]
From: Hamilton, Alexander
To: 



[Philadelphia, June 22, 1794]

I am not willing to give a pretext for not doing us justice by the appearance of carelessness or indifference as to the fulfilment of our engagements. I continue to think that the idea of a special instruction to Mr: Jay is proper, because it is an evidence of our being in earnest, because as Mr: Jay’s mission was produced by circumstances subsequent to the communication to Congress, that communication can be no objection to embracing the subject in his mission especially as bearing a near affinity to the primary objects of it—because though his general powers are competent it is proper he should know the sense and desire of the Government in this particular—and the specification as already observed has great value as a proof of sincerity.
I fear to be retrogade in our means of inspiring confidence in all the parties as to the sincerity of our original professions.
I think we have lately lost ground.

A. Hamilton

